Case 2:21-cv-00187-SPC-MRM Document 17 Filed 04/27/21 Page 1 of 2 PageID 346




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

FXFWY01, INC., FXFWY03, INC.,
FXFWY04, INC., SCHULTISE
ENTERPRISES, INC., JP
GANCZAK ENTERPRISES,
FXKOK01, INC., FXKOK02, INC.,
CENTRAL ACQUISITION, INC.,
MRK DELIVERIES, INC., TZ
INTERNATIONAL, INC., TIM
JOLLOFF and LISA JOLLOFF,

            Plaintiffs,

v.                                               Case No: 2:21-cv-187-SPC-MRM

FEDERAL EXPRESS GROUND
PACKAGE SYSTEM INC.,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Defendant’s Motion to Compel Arbitration and Stay

Proceedings (Doc. 13). Plaintiffs filed a stipulation—agreeing all claims are

subject to the parties’ arbitration agreements, so this action should be sent to

arbitration and stayed here.             (Doc. 16).      Further, the parties agree

Pennsylvania law controls the interpretation of their agreements. (Docs. 13 at



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00187-SPC-MRM Document 17 Filed 04/27/21 Page 2 of 2 PageID 347




8; 16 at 2). Given the parties’ accord, the Court grants the Motion and stays

the case. 9 U.S.C. §§ 3-4.

      Accordingly, it is now ORDERED:

      Defendant’s Motion to Compel Arbitration and Stay Proceedings (Doc.

13) is GRANTED.

      (1) The parties are DIRECTED to arbitrate this case promptly—in

          accordance with their stipulation and arbitration agreements.

      (2) This case is STAYED until the parties advise the Court that (1)

          arbitration has been completed and (2) the stay should be lifted or

          the case should be dismissed. The parties are DIRECTED to notify

          the Court of such matters within seven (7) days of the arbitration

          concluding.

      (3) The parties are DIRECTED to file a joint report on the status of

          arbitration on or before July 26, 2021, and every ninety (90)

          days after that date until arbitration concludes.

      (4) The Clerk is DIRECTED to add a stay flag on the docket.

      DONE and ORDERED in Fort Myers, Florida on April 27, 2021.




Copies: All Parties of Record




                                      2
